Case 2:20-bk-20277   Doc 168    Filed 05/24/21 Entered 06/09/21 09:11:07   Desc Main
                               Document     Page 1 of 11
Case 2:20-bk-20277   Doc 168    Filed 05/24/21 Entered 06/09/21 09:11:07   Desc Main
                               Document     Page 2 of 11
Case 2:20-bk-20277   Doc 168    Filed 05/24/21 Entered 06/09/21 09:11:07   Desc Main
                               Document     Page 3 of 11
Case 2:20-bk-20277   Doc 168    Filed 05/24/21 Entered 06/09/21 09:11:07   Desc Main
                               Document     Page 4 of 11
Case 2:20-bk-20277   Doc 168    Filed 05/24/21 Entered 06/09/21 09:11:07   Desc Main
                               Document     Page 5 of 11
Case 2:20-bk-20277   Doc 168    Filed 05/24/21 Entered 06/09/21 09:11:07   Desc Main
                               Document     Page 6 of 11
Case 2:20-bk-20277   Doc 168    Filed 05/24/21 Entered 06/09/21 09:11:07   Desc Main
                               Document     Page 7 of 11
Case 2:20-bk-20277   Doc 168    Filed 05/24/21 Entered 06/09/21 09:11:07   Desc Main
                               Document     Page 8 of 11
Case 2:20-bk-20277   Doc 168    Filed 05/24/21 Entered 06/09/21 09:11:07   Desc Main
                               Document     Page 9 of 11
Case 2:20-bk-20277   Doc 168 Filed 05/24/21 Entered 06/09/21 09:11:07   Desc Main
                            Document    Page 10 of 11
Case 2:20-bk-20277   Doc 168 Filed 05/24/21 Entered 06/09/21 09:11:07   Desc Main
                            Document    Page 11 of 11
